United States Court of Appeals
                                                                                        Fifth Circuit


                     IN THE UNITED STATES COURT OF APPEALS                           FILED
                                                                                    June 7, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                        Charles R. Fulbruge III
                                      No. 05-10024                                    Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
JOHN WILLIAM STURM
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                 Northern District of Texas, Wichita Falls
                               7:04-CR-8-ALL
                           ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Northern

District of Texas, Wichita Falls Division for resentencing is

GRANTED.




       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.